10-1228-ag
    Liu v. Holder
                                                                                   BIA
                                                                             Elstein, IJ
                                                                          A094 046 331
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13th day of April, two thousand twelve.

    PRESENT:
             RALPH K. WINTER,
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
                 Circuit Judges.
    ______________________________________

    TIAN SHUN LIU,
             Petitioner,

                    v.                                     10-1228-ag
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Tian Shun Liu, pro se, Flushing,
                                  N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Michelle Gorden Latour,
                                  Assistant Director; Kimberly A.
                                  Burdge, Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Tian Shun Liu, a native and citizen of China, seeks

review of a March 8, 2010, order of the BIA affirming the

May 2, 2008, decision of Immigration Judge (“IJ”) Annette S.

Elstein, which denied Liu’s application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).     In re Tian Shun Liu, No. A094 046

331 (B.I.A. Mar. 8, 2010), aff’g No. A094 046 331 (Immig.

Ct. N.Y. City May 2, 2008).     We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have

considered both the IJ’s and the BIA’s opinions “for the

sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

(2d Cir. 2008).     The applicable standards of review are

well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     For asylum

applications, such as Liu’s, governed by the REAL ID Act,

the agency may, considering the totality of the


                                2
circumstances, base a credibility finding on an applicant’s

demeanor, the plausibility of his account, or

inconsistencies in his statements, without regard to whether

they go “to the heart of the applicant’s claim.” 8 U.S.C.

§ 1158(b)(1)(B)(iii).

    Contrary to Liu’s position, substantial evidence

supports the agency’s adverse credibility determination.

The IJ reasonably relied on a number of inconsistencies

within Liu’s testimony and between Liu’s testimony and the

statement he submitted with his asylum application in

finding him not credible.   For example, Liu testified that

his wife’s contraceptive ring was removed in 1999, but his

asylum application stated that the removal of the device

occurred in 2003.   Liu also testified inconsistently

regarding his wife’s second pregnancy, testifying that she

was pregnant with their second child in 2000, but listing a

2004 date in his application.       Similarly, Liu testified that

his wife was subjected to a forced abortion in 2000, but his

application listed the abortion as occurring in 2004.

Although Liu contended that he had proof of his wife’s

abortion in the form of a “rest notice,” he gave conflicting

testimony concerning the date on which he first saw this



                                3
notice, first stating that he saw the document in September

or June of 1994, and then changing his answer to June 14,

2000 when confronted with his testimony that the abortion

allegedly occurred in the year 2000.    Additionally, as the

IJ noted, Liu’s assertion that he was arrested after arguing

with family planning officials was inconsistent with a

letter from his wife – submitted to corroborate his account

– which did not mention the arrest or argument.

    Moreover, Liu’s argument that he was unaware that the

statement attached to his asylum application contained

errors is unavailing.   Liu signed the application before

submitting it and again at his asylum interview.    “The

applicant’s signature establishes a presumption that the

applicant is aware of the contents of the application.”

8 C.F.R. § 208.3(c)(2); see also Zhi Wei Pang v. Bureau of

Citizenship and Immigration Servs., 448 F.3d 102, 107-08 (2d

Cir. 2006).   When asked by the IJ at the beginning of the

merits hearing if the signatures on the application were his

and if he knew, at the time, what he was signing, Liu

responded affirmatively and swore that everything in the

application was “true and correct.”    Therefore, Liu failed

to rebut the presumption that he was aware of the contents

of the application.


                              4
    Because Liu’s claims were all based on the same factual

predicate, the agency’s adverse credibility determination

was a proper basis for the denial of asylum and withholding

of removal.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d

Cir. 2006).   As for CAT relief, we lack jurisdiction to

consider the issue, as Liu failed to challenge the IJ’s

denial of this relief in his appeal to the BIA.   8 U.S.C.

§ 1252(d)(1); see also Karaj v. Gonzales, 462 F.3d 113, 119

(2d Cir. 2006) (citing Beharry v. Ashcroft, 329 F.3d 51, 59

(2d Cir. 2003)).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5